Requestor:   Murray N. Jacobson, Esq., Town Attorney Town of Clarkstown 10 Maple Avenue New City, N Y 10956
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether the Town of Clarkstown may make a contribution to the Rockland Center for the Arts, located in the town, which would be used by the Center for grounds improvements, building and facilities improvements, and educational and gallery space improvements. You have explained that the Rockland Center for the Arts is a non-profit center which presents art exhibitions, music and performance events and gives classes in the arts to members of the public. The various activities of the Center are described more fully in an attachment to your letter.
Article VIII section 1 of the State Constitution prohibits a local government from giving or loaning any money or property to any individual, private corporation or association or private undertaking. Under this provision, a local government may not make gifts or loans of its property or funds. 1988 Op Atty Gen (Inf) 141. A municipal expenditure which serves a public purpose would not violate this provision. In our 1988 opinion, we summarized Attorney General opinions finding that various municipal expenditures and programs served a valid public purpose and, therefore, met constitutional requirements.
In our view, there is authority for local support of the arts. Under Municipal Home Rule § 10, local governments are authorized to adopt local laws in relation to the health, safety and well-being of persons or property in the local government. Municipal Home Rule Law §10(1)(ii)(a)(12). This is the so-called grant of local police power. Additionally, the town board is specifically authorized to promote the cultural development of the residents of the community by appropriating and expending funds for promotion of the literary, graphic, dramatic and performing arts through demonstrations, performances and exhibits of art and art forms. Town Law § 64(17-b). Thus, there is authority for the expenditure of funds by a town for development and maintenance of the arts.
The remaining question is whether the support of the Rockland Center for the Arts would serve to benefit the residents of the Town of Clarkstown. This is a decision that must be made by the town board. Assuming that the Rockland Center for the Arts provides a substantial benefit to the residents of the Town of Clarkstown and that the proposed contributions by the town would benefit the residents, in our view the proposed contributions would serve a public purpose and would not constitute an unconstitutional gift of public funds. We believe the town should enter into an agreement with the Rockland Center for the Arts specifically conditioning the contributions upon their use for the specific improvements proposed. This will help to ensure that the public purpose is fulfilled.
We conclude that a town may make a contribution to a non-profit center for the arts provided that the residents of the town will benefit as a result of the contribution.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.